Exhibit 10.1

Execution Copy

SEPARATION AGREEMENT AND GENERAL RELEASE

Roger K. Deromedi (“Mr. Deromedi”) was previously employed by Kraft Foods Inc.
(“Kraft”) as Chief Executive Officer in Northfield, Illinois.  Mr. Deromedi’s
employment relationship with Kraft has ended and Kraft has offered Mr. Deromedi
benefits as set forth in this Agreement, certain of which benefits are greater
than what Mr. Deromedi is entitled to receive, and Mr. Deromedi has decided to
accept Kraft’s offer.  Therefore, Mr. Deromedi and Kraft both agree and promise
as follows:


1.             (A)           MR. DEROMEDI’S LAST DAY OF EMPLOYMENT WAS JUNE 26,
2006 (THE “TERMINATION DATE”).  COMMENCING ON THE DATE OF THIS AGREEMENT AND FOR
SO LONG AS MR. DEROMEDI  COMPLIES WITH SECTION 7 OF THIS AGREEMENT, AND COMPLIES
IN ALL MATERIAL RESPECTS WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, INCLUDING
SECTIONS 9 AND 11 HEREOF, MR. DEROMEDI WILL BE PAID BY KRAFT ON A SALARY
CONTINUATION BASIS (THE “SEPARATION PAYMENTS”), AT HIS BI-WEEKLY BASE SALARY IN
EFFECT ON THE TERMINATION DATE, SUBJECT TO THE TERMS OF THIS AGREEMENT, UNTIL
FEBRUARY 23, 2007 (THE “SALARY CONTINUATION PERIOD”).  DURING THE SALARY
CONTINUATION PERIOD, MR. DEROMEDI WILL BE ELIGIBLE TO RECEIVE KRAFT MEDICAL,
DENTAL, LIFE, LONG-TERM DISABILITY AND PERSONAL ACCIDENT INSURANCE COVERAGE
PURSUANT TO THE TERMS OF THESE KRAFT BENEFIT PLANS AS IF HE WERE AN EMPLOYEE. 
DURING THE SALARY CONTINUATION PERIOD, MR. DEROMEDI WILL BE ELIGIBLE TO
PARTICIPATE IN THE KRAFT THRIFT AND RETIREMENT PLANS (BOTH QUALIFIED AND
NON-QUALIFIED, BASIC AND SUPPLEMENTAL) PURSUANT TO THE TERMS OF THOSE PLANS,
PROVIDED THAT FOR PURPOSES OF THE THRIFT PLAN, ANY SEPARATION PAYMENTS RECEIVED
BY MR. DEROMEDI AFTER JANUARY 1, 2007 WILL NOT BE CONSIDERED

1


--------------------------------------------------------------------------------





“ELIGIBLE COMPENSATION” AND PROVIDED FURTHER, THAT FOR PURPOSES OF THE
RETIREMENT PLANS, MR. DEROMEDI WILL BE CREDITED WITH SERVICE THROUGH THE FINAL
DAY OF THE SALARY CONTINUATION PERIOD.  MR. DEROMEDI WILL NOT BE ELIGIBLE TO
RECEIVE KRAFT SHORT-TERM DISABILITY INSURANCE COVERAGE OR BUSINESS TRAVEL
ACCIDENT COVERAGE AFTER THE TERMINATION DATE.  FOLLOWING THE SALARY CONTINUATION
PERIOD, MR. DEROMEDI WILL BE ELIGIBLE TO RECEIVE MEDICAL, DENTAL AND LIFE
INSURANCE BENEFITS FROM KRAFT TO THE EXTENT PROVIDED IN THE LETTER, DATED MARCH
27, 1989, FROM PHILIP MORRIS COMPANIES INC. TO MR. DEROMEDI. (THE “1989 LETTER”)

(b)                  Promptly following the end of the Salary Continuation
Period, Mr. Deromedi will receive a lump sum payment from Kraft (the “Lump Sum
Payment”) in an amount equal to the salary that he would have received, at the
rate of salary in effect for him on the Termination Date, had his employment
continued during the period between the end of the Salary Continuation Period
and June 26, 2008.

(c)                  If Mr. Deromedi were to die prior to his receipt of the
Lump Sum Payment, Kraft agrees to pay Mr. Deromedi’s surviving spouse (or estate
if no surviving spouse) any Separation Payments earned but not yet received, the
Lump Sum Payment, and the payments described in Sections 2 and 3 below in a lump
sum, provided that if the amount of the payments described in Section 2 have not
yet been determined at the time of Mr. Deromedi’s death, such payments will be
made at such time as their amount has been determined.


2.             PROVIDED THAT MR. DEROMEDI COMPLIES WITH SECTION 7 OF THIS
AGREEMENT, AND COMPLIES IN ALL MATERIAL RESPECTS WITH ALL OTHER PROVISIONS OF
THIS AGREEMENT, INCLUDING SECTIONS 9

2


--------------------------------------------------------------------------------





AND 11 HEREOF, MR. DEROMEDI WILL RECEIVE A PAYMENT IN RESPECT OF HIS 2006 ANNUAL
INCENTIVE AWARD UNDER THE KRAFT MANAGEMENT INCENTIVE PLAN (“MIP”) TO BE
PRO-RATED FOR THE PERIOD FROM JANUARY 1, 2006 THROUGH JUNE 30, 2006 AND PAID ON
THE BASIS OF MR. DEROMEDI’S INDIVIDUAL TARGET PERCENTAGE AND THE ACTUAL BUSINESS
UNIT RATING FOR KRAFT FOR FULL FISCAL 2006, AS DETERMINED BY THE COMPENSATION
COMMITTEE OF KRAFT’S BOARD OF DIRECTORS (THE “COMMITTEE”).  THIS PAYMENT, LESS
REQUIRED DEDUCTIONS, WILL BE MADE NO LATER THAN DECEMBER 31, 2006.  IN ADDITION,
MR. DEROMEDI WILL, PROVIDED THAT HE COMPLIES WITH SECTION 7 OF THIS AGREEMENT,
AND COMPLIES IN ALL MATERIAL RESPECTS WITH ALL OTHER PROVISIONS OF THIS
AGREEMENT, INCLUDING SECTIONS 9 AND 11 HEREOF, RECEIVE A PAYMENT IN RESPECT OF
HIS 2004-2006 LONG-TERM INCENTIVE PLAN (“LTIP”) AWARD TO BE PRO-RATED FROM
JANUARY 1, 2004 THROUGH JUNE 30, 2006 AND PAID ON THE BASIS OF MR. DEROMEDI’S
INDIVIDUAL TARGET PERCENTAGE AND THE ACTUAL KRAFT LTIP RATING, AS DETERMINED BY
THE COMMITTEE.  THIS PAYMENT, LESS REQUIRED DEDUCTIONS, WILL BE MADE AT SUCH
TIME AS LTIP PAYMENTS IN RESPECT OF THE 2004-2006 PERFORMANCE PERIOD ARE MADE TO
KRAFT’S SENIOR EXECUTIVES.


3.             MR. DEROMEDI WILL BECOME VESTED, AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT,  IN THE NUMBER OF SHARES OF RESTRICTED STOCK INDICATED BELOW:


2004 GRANT                             —              66,667 SHARES


SPECIAL 2004 GRANT                —              25,000 SHARES


2005 GRANT                             —              50,030 SHARES


TOTAL                                       —            141,697 SHARES


ON THE VESTING DATE, KRAFT WILL DEDUCT THE NUMBER OF SHARES HAVING AN
APPROXIMATE AGGREGATE VALUE EQUAL TO THE AMOUNT OF WITHHOLDING TAXES DUE FROM
THE TOTAL NUMBER OF SHARES VESTING.  SHARES DEDUCTED IN SATISFACTION OF ACTUAL
WITHHOLDING TAX REQUIREMENTS WILL BE VALUED AT THE FAIR

3


--------------------------------------------------------------------------------





MARKET VALUE ON THE DATE OF VESTING.  MR. DEROMEDI WILL FORFEIT THE BALANCE OF
UNVESTED RESTRICTED STOCK HELD OUTSTANDING AS OF THE DATE OF THIS AGREEMENT.


4.             MR. DEROMEDI WILL BE ELIGIBLE FOR CONTINUED FINANCIAL COUNSELING
IN ACCORDANCE WITH CURRENT PRACTICE THROUGH THE END OF THE SALARY CONTINUATION
PERIOD.  IN ADDITION, MR. DEROMEDI WILL BE ELIGIBLE TO CONTINUE PARTICIPATING IN
THE KRAFT EXECUTIVE CAR POLICY THROUGH THE SALARY CONTINUATION PERIOD. 
FOLLOWING THE SALARY CONTINUATION PERIOD, MR. DEROMEDI WILL HAVE THE CHOICE OF
PURCHASING THE CAR BASED ON 100% OF THE WHOLESALE VALUE PLUS ALL APPLICABLE
TAXES, LICENSE FEES AND ANY ADMINISTRATIVE FEES CHARGED BY THE LEASING COMPANY,
OR RETURNING THE CAR TO KRAFT’S NORTHFIELD LOCATION OR ANOTHER MUTUALLY AGREED
UPON LOCATION.  DURING THE SALARY CONTINUATION PERIOD, KRAFT WILL CONTINUE TO BE
RESPONSIBLE FOR PAYING ALL NORMAL REPAIR, NORMAL MAINTENANCE AND MONITORING FEES
ASSOCIATED WITH MR. DEROMEDI’S HOME SECURITY SYSTEM; THEREAFTER, MR. DEROMEDI
WILL BE RESPONSIBLE FOR PAYING SUCH REPAIR, MAINTENANCE AND MONITORING FEES.  AT
HIS REQUEST, MR. DEROMEDI WILL ALSO BE ELIGIBLE TO RECEIVE EXECUTIVE
OUTPLACEMENT FOR A PERIOD OF UP TO TWO YEARS FROM THE TERMINATION DATE, WHICH
WILL INCLUDE OFFICE AND SECRETARIAL SUPPORT.  KRAFT WILL REIMBURSE MR. DEROMEDI
FOR HIS REASONABLE PROFESSIONAL FEES INCURRED BY HIM IN CONNECTION WITH THE
NEGOTIATION AND DOCUMENTATION OF THIS AGREEMENT, PROVIDED, HOWEVER, THAT KRAFT’S
OBLIGATION TO PAY FOR OUTPLACEMENT SERVICES AND PROFESSIONAL FEES, COMBINED,
WILL NOT EXCEED A MAXIMUM OF $100,000.


5.             MR. DEROMEDI WILL BE ENTITLED TO EXERCISE ANY VESTED STOCK
OPTIONS THAT HE HOLDS IN ALTRIA GROUP, INC. (FORMERLY PHILIP MORRIS COMPANIES
INC.) AND KRAFT FOODS INC. STOCK PURSUANT TO THE TERMS OF THE APPLICABLE OPTION
GRANT.  FOR PURPOSES OF HIS OUTSTANDING VESTED STOCK OPTIONS,

4


--------------------------------------------------------------------------------





MR. DEROMEDI WILL BE TREATED AS A RETIREE AS OF THE TERMINATION DATE AND
ACCORDINGLY ALL OF SUCH VESTED STOCK OPTIONS  WILL BE EXERCISABLE FOR THE
REMAINDER OF THEIR ORIGINAL TERM.


6.             CONSISTENT WITH A PREVIOUS AGREEMENT BETWEEN MR. DEROMEDI AND
KRAFT, A BENEFIT RECOGNIZING MR. DEROMEDI’S KRAFT EARNINGS FOR THE PURPOSE OF
CALCULATING HIS GENERAL FOODS PENSION BENEFIT AND, IN ADDITION, RECOGNIZING HIS
11 YEARS OF SERVICE WITH GENERAL FOODS (I.E., ADDED TO HIS KRAFT SERVICE) FOR
THE PURPOSE OF DETERMINING EARLY RETIREMENT ELIGIBILITY IS PAYABLE UNDER KRAFT
FOODS GLOBAL, INC. SUPPLEMENTAL BENEFITS PLAN II.  MR. DEROMEDI’S NONQUALIFIED
RETIREMENT PLAN BENEFITS WILL BE PAID SUBJECT TO THE TERMS OF THE EMPLOYEE
GRANTOR TRUST ENROLLMENT AGREEMENT BETWEEN MR. DEROMEDI AND ALTRIA GROUP, INC.
(FORMERLY PHILIP MORRIS COMPANIES INC.) DATED AUGUST 5, 1999 OR ANY SUCCESSOR
AGREEMENT AND WILL BE SUBJECT TO OFFSET IN ACCORDANCE WITH SUCH AGREEMENT FOR
AMOUNTS PAID TO MR. DEROMEDI FROM THE GRANTOR TRUST ESTABLISHED BY HIM PURSUANT
TO SUCH AGREEMENT.


7.             AS CONSIDERATION FOR KRAFT’S PROMISES TO PROVIDE THE PAYMENTS AND
OTHER BENEFITS DESCRIBED HEREIN, MR. DEROMEDI AGREES THAT HE WILL NOT ENGAGE IN
PROHIBITED CONDUCT FROM THE DATE OF THIS AGREEMENT THROUGH JUNE 26, 2007. 
PROHIBITED CONDUCT WILL BE: (1) WORKING FOR, OR PROVIDING SERVICES, DIRECTLY OR
INDIRECTLY (WHETHER AS AN EMPLOYEE, CONSULTANT, OFFICER, DIRECTOR, PARTNER,
JOINT VENTURER, MANAGER, MEMBER, PRINCIPAL, AGENT, OR INDEPENDENT CONTRACTOR,
INDIVIDUALLY, IN CONCERT WITH OTHERS, OR IN ANY OTHER MANNER), TO ANY OF THE
COMPANIES LISTED BELOW, OR OF AN ENTITY THAT HAS A CONTROLLING EQUITY INTEREST
OR MANAGEMENT CONTROL OF ANY SUCH COMPANY, WITHOUT THE WRITTEN CONSENT OF
KRAFT’S EXECUTIVE VICE PRESIDENT GLOBAL HUMAN RESOURCES, OR DESIGNEE, SUCH
CONSENT TO BE PROVIDED BY KRAFT IN ITS SOLE AND ABSOLUTE DISCRETION; OR (2)
SOLICITING, DIRECTLY OR INDIRECTLY, ANY EMPLOYEE OF KRAFT TO LEAVE KRAFT AND TO
WORK FOR ANY OTHER ENTITY, WHETHER AS AN EMPLOYEE, INDEPENDENT CONTRACTOR OR IN
ANY OTHER CAPACITY.  IT WILL NOT

5


--------------------------------------------------------------------------------





BE A VIOLATION OF THIS SECTION 7 FOR MR. DEROMEDI TO PROVIDE SERVICES TO ANY
ENTITY THAT PROVIDES GOODS OR SERVICES TO ANY OF THE COMPANIES LISTED BELOW, OR
TO ANY ENTITY THAT HAS A CONTROLLING EQUITY INTEREST OR MANAGEMENT CONTROL OF
ANY SUCH COMPANY, PROVIDED THAT DURING THE PERIOD ENDING JUNE 26, 2007 HE IS NOT
HIMSELF, DIRECTLY OR INDIRECTLY, PROVIDING GOODS OR SERVICES TO SUCH LISTED
COMPANIES OR SUCH ENTITIES THAT HAVE CONTROLLING EQUITY INTERESTS OR MANAGEMENT
CONTROL OF SUCH LISTED COMPANIES.

The companies are:  Cadbury Schweppes plc, Campbell Soup Company, The Coca-Cola
Company, ConAgra Foods, Inc., General Mills, Inc., Groupe Danone, H.J. Heinz
Company, Hershey Foods Corporation, Kellogg Company, Nestlé S.A., PepsiCo, Inc.,
The Procter & Gamble Company, Sara Lee Corporation, and Unilever N.V., or any
subsidiaries, affiliates or subsequent parent or merger partner if any of these
companies are acquired or merge.  For purposes of this Agreement, “affiliate” of
a specified person or entity means a person or entity that directly or
indirectly controls, is controlled by, or is under common control with, the
person or entity specified.

Should Mr. Deromedi engage in Prohibited Conduct at any time prior to June 26,
2007, he will be obligated to pay back to Kraft all payments (including any
Separation Payments, the Lump Sum Payment and the payments described in
paragraph 2 herein) received pursuant to this Agreement.  This will be in
addition to any other remedy that Kraft may have in respect of such Prohibited
Conduct.  Kraft and Mr. Deromedi acknowledge and agree that Kraft will or would
suffer irreparable injury in the event of a breach or violation or threatened
breach or violation of the provisions set forth in Sections 7, 9 and 11 and
agree that in the event of an actual or threatened breach or violation of such
provisions Kraft will be awarded injunctive relief in the federal or state
courts located in Illinois to prohibit any such violation or breach or
threatened

6


--------------------------------------------------------------------------------




violation or breach, without necessity of posting any bond or security, and that
such right to injunctive relief will be in addition to any other rights
available under this Agreement.


8.             EXCEPT AS OTHERWISE COMMUNICATED TO KRAFT BY MR. DEROMEDI, KRAFT
AND MR. DEROMEDI ACKNOWLEDGE THAT MR. DEROMEDI HAS RETURNED ALL COMPANY PROPERTY
IN HIS POSSESSION, INCLUDING DOCUMENTS, MANUALS, HANDBOOKS, NOTES, KEYS AND ANY
OTHER ARTICLES HE HAS USED IN THE COURSE OF HIS EMPLOYMENT.


9.             MR. DEROMEDI ACKNOWLEDGES THAT DURING THE COURSE OF HIS
EMPLOYMENT WITH KRAFT, HE WAS ENTRUSTED WITH CERTAIN MARKETING, FINANCIAL,
PRODUCT, MANUFACTURING, TECHNICAL AND OTHER PROPRIETARY INFORMATION AND MATERIAL
WHICH ARE THE PROPERTY OF KRAFT.  MR. DEROMEDI AGREES THAT, FROM THE DATE OF
THIS AGREEMENT AND THEREAFTER, HE WILL NOT COMMUNICATE OR DISCLOSE TO ANY THIRD
PARTY, OR USE FOR HIS OWN ACCOUNT, WITHOUT THE WRITTEN CONSENT OF KRAFT, ANY OF
THE AFOREMENTIONED INFORMATION OR MATERIAL, UNLESS AND UNTIL SUCH INFORMATION OR
MATERIAL BECOMES GENERALLY AVAILABLE TO THE PUBLIC (WHICH INCLUDES THE TRADES
AND INDUSTRIES IN WHICH KRAFT OPERATES) THROUGH NO FAULT OF MR. DEROMEDI. 
NOTHING HEREIN WILL PRECLUDE MR. DEROMEDI FROM USING HIS GENERAL KNOWLEDGE AND
EXPERTISE TO FULFILL JOB RESPONSIBILITIES WITH A NEW EMPLOYER.  ANYTHING HEREIN
TO THE CONTRARY NOTWITHSTANDING, THIS SECTION 9 WILL NOT APPLY (I) WHEN
DISCLOSURE IS REQUIRED BY LAW OR BY ANY COURT, ARBITRATOR, MEDIATOR OR
ADMINISTRATIVE OR LEGISLATIVE BODY (INCLUDING ANY COMMITTEE THEREOF) WITH ACTUAL
OR APPARENT JURISDICTION TO ORDER MR. DEROMEDI TO DISCLOSE OR MAKE ACCESSIBLE
ANY INFORMATION, PROVIDED THAT MR. DEROMEDI WILL REQUEST CONFIDENTIAL TREATMENT
WITH RESPECT TO SUCH INFORMATION AND/OR REQUEST MATTERS WITH RESPECT TO SUCH
INFORMATION BE SEALED, OR (II) WHEN DISCLOSURE IN AN ARBITRATION OR LITIGATION
PURSUANT TO SECTION 13 IS NECESSARY, IN THE REASONABLE OPINION OF MR. DEROMEDI
BASED ON THE ADVICE OF COUNSEL,  TO THE ASSERTION OF MR. DEROMEDI’S ENTITLEMENTS
(INCLUDING ANY DEFENSE WITH RESPECT TO

7


--------------------------------------------------------------------------------





ANY CLAIM), PROVIDED THAT MR. DEROMEDI WILL REQUEST CONFIDENTIAL TREATMENT WITH
RESPECT TO SUCH INFORMATION AND/OR REQUEST MATTERS WITH RESPECT TO SUCH
INFORMATION BE SEALED; PROVIDED, HOWEVER, THAT MR. DEROMEDI WILL ALSO PROVIDE
KRAFT WITH WRITTEN NOTICE WITHIN A REASONABLE TIME PRIOR TO SUCH DISCLOSURE OF
HIS INTENTION TO DISCLOSE TO A PARTY TO SUCH ARBITRATION OR LITIGATION OTHER
THAN KRAFT.


10.           MR. DEROMEDI WILL NOT BE ENTITLED TO RECEIVE ANY ADDITIONAL
COMPENSATION OR BENEFITS, WHICH ARE NOT THE SUBJECT MATTER OF THIS AGREEMENT. 
MR. DEROMEDI UNDERSTANDS THAT THE ARRANGEMENTS PROVIDED FOR IN THIS AGREEMENT
EXCEED THOSE TO WHICH HE WOULD BE ENTITLED UNDER KRAFT’S EXISTING POLICIES.


11.           MR. DEROMEDI AGREES NOT TO KNOWINGLY MAKE ANY PUBLIC STATEMENT
THAT WOULD DISPARAGE KRAFT AND ITS AFFILIATES OR PERSONS WHO ARE OFFICERS AND
DIRECTORS OF KRAFT AND ITS AFFILIATES AS OF THE DATE OF THIS AGREEMENT.  KRAFT
AGREES THAT NEITHER KRAFT NOR ITS SENIOR OFFICERS AND DIRECTORS WILL KNOWINGLY
MAKE ANY PUBLIC STATEMENT THAT WOULD DISPARAGE MR. DEROMEDI.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 11 WILL PREVENT ANY PERSON FROM (A)
RESPONDING PUBLICLY TO INCORRECT, DISPARAGING OR DEROGATORY PUBLIC STATEMENTS TO
THE EXTENT REASONABLY NECESSARY TO CORRECT OR REFUTE SUCH PUBLIC STATEMENT OR
(B) MAKING ANY TRUTHFUL STATEMENT TO THE EXTENT (I) NECESSARY WITH RESPECT TO
ANY LITIGATION, ARBITRATION OR MEDIATION INVOLVING THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, THE ENFORCEMENT OF THIS AGREEMENT OR (II) REQUIRED BY LAW OR
BY ANY COURT, ARBITRATOR, MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY
(INCLUDING ANY COMMITTEE THEREOF) WITH APPARENT JURISDICTION TO ORDER SUCH
PERSON TO DISCLOSE OR MAKE ACCESSIBLE SUCH INFORMATION.  EACH OF THE PARTIES
AGREES TO NOTIFY THE OTHER OF ANY STATEMENT THAT IS REQUIRED TO BE MADE AS
PROVIDED IN CLAUSE (B)(II) OF THE PRECEDING SENTENCE.  SUCH NOTICE WILL BE GIVEN
AS MUCH IN ADVANCE OF THE MAKING OF SUCH STATEMENT AS IS REASONABLY POSSIBLE.

8


--------------------------------------------------------------------------------





12.           MR. DEROMEDI WILL MAKE HIMSELF AVAILABLE TO KRAFT TO ASSIST KRAFT
AND ITS AFFILIATES, AS MAY BE REQUESTED BY KRAFT, AT MUTUALLY CONVENIENT TIMES
AND PLACES, WITH RESPECT TO PENDING AND FUTURE LITIGATIONS, ARBITRATIONS,
GOVERNMENTAL INVESTIGATIONS OR OTHER DISPUTE RESOLUTIONS RELATING TO OR IN
CONNECTION WITH MATTERS IN WHICH MR. DEROMEDI WAS PERSONALLY INVOLVED, DIRECTLY
OR INDIRECTLY, DURING HIS EMPLOYMENT WITH KRAFT, PROVIDED THAT IN NO EVENT WILL
MR. DEROMEDI BE REQUIRED TO PROVIDE ANY COOPERATION IF SUCH COOPERATION IS
MATERIALLY ADVERSE TO HIS LEGAL INTERESTS.  TO THE EXTENT POSSIBLE, KRAFT WILL
TRY TO LIMIT MR. DEROMEDI’S COOPERATION TO REGULAR BUSINESS HOURS.  IN ANY
EVENT, (I) IN ANY MATTER SUBJECT TO THIS SECTION 12, MR. DEROMEDI WILL NOT BE
REQUIRED TO ACT AGAINST THE BEST INTERESTS OF ANY NEW EMPLOYER OR NEW BUSINESS
VENTURE IN WHICH HE IS AN EMPLOYEE, PARTNER OR ACTIVE PARTICIPANT AND (II) ANY
REQUEST FOR SUCH COOPERATION WILL TAKE INTO ACCOUNT MR. DEROMEDI’S OTHER
PERSONAL AND BUSINESS COMMITMENTS.  KRAFT AGREES TO PROVIDE MR. DEROMEDI
REASONABLE NOTICE IN THE EVENT HIS ASSISTANCE IS REQUIRED.  KRAFT WILL PAY OR
REIMBURSE MR. DEROMEDI FOR ALL REASONABLE EXPENSES AND COSTS HE MAY INCUR AS A
RESULT OF PROVIDING SUCH ASSISTANCE, INCLUDING TRAVEL COSTS AND LEGAL FEES,
PROVIDED KRAFT RECEIVES PROPER DOCUMENTATION WITH RESPECT TO ALL CLAIMED
EXPENSES AND COSTS.  KRAFT WILL ONLY BE OBLIGATED TO REIMBURSE MR. DEROMEDI’S
LEGAL FEES IF KRAFT IS PROVIDED WITH A WRITTEN STATEMENT, BY COUNSEL REASONABLY
ACCEPTABLE TO KRAFT, THAT SEPARATE LEGAL REPRESENTATION IS WARRANTED. 
REIMBURSEMENT WILL BE MADE WITHIN THIRTY (30) DAYS AFTER KRAFT HAS BEEN PROVIDED
WITH A DETAILED, ITEMIZED STATEMENT OF SERVICES RENDERED BY MR. DEROMEDI’S
ATTORNEY.  MR. DEROMEDI’S ENTITLEMENT TO REIMBURSEMENT OF EXPENSES AND COSTS,
INCLUDING LEGAL FEES PURSUANT TO THIS SECTION 12, WILL IN NO WAY AFFECT HIS
RIGHTS TO BE INDEMNIFIED AND/OR TO HAVE HIS EXPENSES PAID OR REIMBURSED PURSUANT
TO PARAGRAPH 15 OF THIS AGREEMENT.  MR. DEROMEDI WILL BE ENTITLED TO AN HOURLY
FEE (WHICH FEE WILL BE MUTUALLY DETERMINED BY KRAFT AND MR. DEROMEDI PRIOR TO
MR. DEROMEDI’S PROVIDING ANY

9


--------------------------------------------------------------------------------





COOPERATION PURSUANT HERETO, IT BEING AGREED THAT SUCH FEE WILL BE FAIR AND
REASONABLE IN LIGHT OF HIS COMPENSATION HISTORY) FOR FURNISHING SUCH COOPERATION
(INCLUDING, WITHOUT LIMITATION, FOR TIME TAKEN IN TRAVEL UNDERTAKEN IN
CONNECTION WITH SUCH COOPERATION), SUCH FEE TO BE PAID PROMPTLY FOLLOWING HIS
SUBMISSION OF A STATEMENT SETTING FORTH THE NUMBER OF HOURS SPENT


13.           ANY CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER AGREEMENT OR ARRANGEMENT BETWEEN MR. DEROMEDI AND
KRAFT, MR. DEROMEDI’S EMPLOYMENT WITH KRAFT, OR THE TERMINATION THEREOF
(COLLECTIVELY, “COVERED CLAIMS”) WILL BE RESOLVED BY BINDING ARBITRATION, TO BE
HELD IN CHICAGO, ILLINOIS, IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES
(AND NOT THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES) OF THE
AMERICAN ARBITRATION ASSOCIATION AND THIS SECTION 13.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  EACH PARTY WILL PAY ITS OWN COSTS OF ARBITRATION OR LITIGATION,
INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES.  IF EITHER MR. DEROMEDI OR KRAFT
BELIEVES THAT A BREACH OF THIS AGREEMENT HAS OCCURRED, THE PARTY ASSERTING SUCH
BREACH WILL NOTIFY THE OTHER IN WRITING.  THE PARTIES WILL ATTEMPT TO SETTLE ANY
SUCH DISPUTE THROUGH CONSULTATION AND NEGOTIATION IN GOOD FAITH AND IN A SPIRIT
OF MUTUAL COOPERATION.   IF ANY SUCH ALLEGED BREACH IS SUSCEPTIBLE OF CURE AND
IS CURED BY THE BREACHING PARTY WITHIN A REASONABLE PERIOD OF TIME AFTER NOTICE
HAS BEEN SERVED, SUCH ALLEGED BREACH SHALL NOT GIVE RISE TO DAMAGES OR ANY OTHER
REMEDY UNDER THIS AGREEMENT.  IF THE MATTER IS NOT RESOLVED TO THE PARTIES’
SATISFACTION  WITHIN THIRTY (30) DAYS  AFTER NOTICE HAS BEEN SERVED, OR WITHIN
SUCH LONGER TIME PERIOD AS MAY BE AGREED TO BY THE PARTIES, THE DISPUTE WILL BE
SUBMITTED TO BINDING ARBITRATION PURSUANT TO THIS PARAGRAPH.  IF, PURSUANT TO
THIS PARAGRAPH, THE ARBITRATOR DETERMINES THAT MR. DEROMEDI HAS BREACHED THE
TERMS OF THIS AGREEMENT, MR. DEROMEDI WILL REPAY TO KRAFT THE AMOUNTS THAT KRAFT
PAID TO HIM UNDER PARAGRAPHS 1 AND 2 OF THIS AGREEMENT PLUS INTEREST AT THE RATE
OF THE THEN

10


--------------------------------------------------------------------------------





CURRENT PUBLISHED FEDERAL SHORT-TERM RATE.    IF AT THE TIME ANY ALLEGED BREACH
OF THIS AGREEMENT BY MR. DEROMEDI HAS OCCURRED, ALL PAYMENTS DUE MR. DEROMEDI
UNDER THIS AGREEMENT HAVE NOT YET BEEN MADE, KRAFT WILL MAKE NO FURTHER PAYMENTS
DUE.  NOTWITHSTANDING THE FOREGOING, IF SUCH ALLEGED BREACH IS SUSCEPTIBLE OF
CURE AND IS CURED BY MR. DEROMEDI WITHIN A REASONABLE PERIOD OF TIME AFTER
NOTICE HAS BEEN SERVED, OR IF, PURSUANT TO THIS PARAGRAPH, THE ARBITRATOR
DETERMINES THAT MR. DEROMEDI HAS NOT BREACHED THE TERMS OF THIS AGREEMENT, KRAFT
WILL RESUME PAYMENTS TO MR. DEROMEDI IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  MR. DEROMEDI AND KRAFT AGREE THAT THE PREVAILING PARTY WITH RESPECT
TO ANY PARTICULAR ISSUE(S) IN ANY ARBITRATION OF ANY COVERED CLAIM WILL BE
REIMBURSED BY THE NON-PREVAILING PARTY HIS/ITS ATTORNEYS’ FEES AND COSTS, UP TO
A MAXIMUM OF $150,000, RELATING TO SUCH PARTICULAR ISSUE(S) BEFORE THE
ARBITRATOR.


14.           MR. DEROMEDI IS AWARE OF HIS LEGAL RIGHTS CONCERNING HIS
EMPLOYMENT WITH KRAFT.  IN CONSIDERATION FOR THE BENEFITS BEING PROVIDED TO MR.
DEROMEDI HEREUNDER, MR. DEROMEDI (FOR HIMSELF, HIS HEIRS, LEGAL REPRESENTATIVES
AND ASSIGNS) HEREBY WAIVES, AND GENERALLY RELEASES KRAFT, ITS AFFILIATED
COMPANIES AND THEIR OFFICERS, DIRECTORS, AGENTS, AND EMPLOYEES FROM, AND AGREES
NOT TO SUE THEM FOR, ANY CLAIMS OR CAUSES OF ACTION EXISTING ON THE DATE OF THIS
AGREEMENT ARISING OUT OF HIS EMPLOYMENT RELATIONSHIP WITH KRAFT OR THE
TERMINATION OF THAT EMPLOYMENT.  THIS INCLUDES, BUT IS NOT LIMITED TO, ALL
CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION
IN EMPLOYMENT ACT, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, OR ANY OTHER FEDERAL, STATE OR LOCAL LAW DEALING
WITH EMPLOYMENT DISCRIMINATION, AND CLAIMS FOR BREACH OF CONTRACT AND WRONGFUL
DISCHARGE; PROVIDED, HOWEVER, NOTHING HEREIN WILL RELEASE KRAFT FROM ANY CLAIMS
OR DAMAGES BASED ON (I) ANY RIGHT MR. DEROMEDI MAY HAVE TO ENFORCE THIS
AGREEMENT, (II) ANY RIGHT OR CLAIM THAT ARISES AFTER THE DATE OF THIS AGREEMENT,
(III) ANY RIGHT MR. DEROMEDI MAY HAVE TO BENEFITS OR ENTITLEMENTS UNDER

11


--------------------------------------------------------------------------------





ANY APPLICABLE PLAN, AGREEMENT, PROGRAM, AWARD, POLICY OR ARRANGEMENT OF KRAFT
OR ITS AFFILIATES, (IV) MR. DEROMEDI’S ELIGIBILITY FOR INDEMNIFICATION IN
ACCORDANCE WITH APPLICABLE LAWS OR THE CERTIFICATE OF INCORPORATION AND BY-LAWS
OF KRAFT OR ITS AFFILIATES, OR ANY APPLICABLE INSURANCE POLICY, WITH RESPECT TO
ANY LIABILITY MR. DEROMEDI INCURS OR INCURRED AS AN EMPLOYEE OR OFFICER OF KRAFT
OR ITS AFFILIATES OR (V) ANY RIGHT MR. DEROMEDI MAY HAVE TO OBTAIN CONTRIBUTION
AS PERMITTED BY LAW IN THE EVENT OF ENTRY OF JUDGMENT AGAINST MR. DEROMEDI AS A
RESULT OF ANY ACT OR FAILURE TO ACT FOR WHICH MR. DEROMEDI AND KRAFT ARE JOINTLY
LIABLE.  IN CONSIDERATION FOR THE ABOVE RELEASE, KRAFT, ON BEHALF OF ITSELF AND
ITS AFFILIATED COMPANIES, AND THEIR OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES,
HEREBY WAIVES, AND GENERALLY RELEASES MR. DEROMEDI AND HIS HEIRS AND
REPRESENTATIVES FROM, AND AGREES NOT TO SUE HIM, FOR ANY CLAIMS OR CAUSES OF
ACTION EXISTING ON THE DATE OF THIS AGREEMENT ARISING OUT OF HIS EMPLOYMENT
RELATIONSHIP WITH KRAFT OR THE TERMINATION OF THAT EMPLOYMENT.


15.     (A)  KRAFT AGREES THAT IF MR. DEROMEDI IS PRESENTLY A PARTY, IS MADE A
PARTY OR IS THREATENED TO BE MADE A PARTY, TO ANY ACTION, SUIT OR PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (A “PROCEEDING”), BY
REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR, OFFICER OR EMPLOYEE OF KRAFT OR
IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, INCLUDING SERVICE WITH
RESPECT TO EMPLOYEE BENEFIT PLANS, AT THE REQUEST OF KRAFT WHETHER OR NOT THE
BASIS OF SUCH PROCEEDING IS MR. DEROMEDI’S ALLEGED ACTION IN AN OFFICIAL
CAPACITY WHILE SERVING AS SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT, MR.
DEROMEDI WILL BE INDEMNIFIED AND HELD HARMLESS BY KRAFT TO THE FULLEST EXTENT
LEGALLY PERMITTED OR AUTHORIZED BY KRAFT’S ARTICLES OF INCORPORATION OR BYLAWS
OR RESOLUTIONS OF KRAFT’S BOARD OF DIRECTORS OR, IF GREATER, BY THE LAWS OF THE
STATE OF VIRGINIA,



12


--------------------------------------------------------------------------------





AGAINST ALL COST, EXPENSE, LIABILITY AND LOSS (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES, JUDGMENTS, FINES, ERISA EXCISE TAXES OR PENALTIES AND AMOUNTS
PAID OR TO BE PAID IN SETTLEMENT) REASONABLY INCURRED OR SUFFERED BY MR.
DEROMEDI IN CONNECTION THEREWITH, AND SUCH INDEMNIFICATION WILL INURE TO THE
BENEFIT OF MR. DEROMEDI’S HEIRS AND LEGAL REPRESENTATIVES.  KRAFT WILL PAY OR
REIMBURSE MR. DEROMEDI FOR ALL REASONABLE COSTS AND EXPENSES INCURRED BY HIM IN
CONNECTION WITH A PROCEEDING WITHIN THIRTY (30) DAYS AFTER MR. DEROMEDI DELIVERS
TO KRAFT  PROPER DOCUMENTATION THEREOF; PROVIDED, HOWEVER, THAT KRAFT WILL ONLY
BE OBLIGATED TO PAY OR REIMBURSE MR. DEROMEDI’S LEGAL FEES IF KRAFT IS PROVIDED
WITH (A) A WRITTEN STATEMENT, BY COUNSEL REASONABLY ACCEPTABLE TO KRAFT, THAT
SEPARATE LEGAL REPRESENTATION IS WARRANTED AND (B) A DETAILED, ITEMIZED
STATEMENT OF SERVICES RENDERED BY MR. DEROMEDI’S ATTORNEYS.


(B)           KRAFT AGREES TO CONTINUE AND MAINTAIN DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE COVERING MR. DEROMEDI WHICH IS NO LESS FAVORABLE AND NO MORE
FAVORABLE THAN THE COVERAGE KRAFT PROVIDES FOR ITS DIRECTORS AND OTHER SENIOR
OFFICERS.


16.           IN THE EVENT THAT THE AGGREGATE OF ALL PAYMENTS OR BENEFITS MADE
OR PROVIDED TO MR. DEROMEDI UNDER THIS AGREEMENT AND UNDER ALL OTHER PLANS AND
PROGRAMS OF THE COMPANY (THE “AGGREGATE PAYMENT”) IS DETERMINED TO CONSTITUTE A
PARACHUTE PAYMENT, AS SUCH TERM IS DEFINED IN SECTION 280G(B)(2) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), KRAFT WILL PAY TO MR. DEROMEDI,
PRIOR TO THE TIME ANY EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (“EXCISE
TAX”) IS PAYABLE WITH RESPECT TO SUCH AGGREGATE PAYMENT, AN ADDITIONAL AMOUNT
WHICH, AFTER THE IMPOSITION OF ALL INCOME AND EXCISE TAXES THEREON, INCLUDING
ANY INTEREST AND PENALTIES, IS EQUAL TO THE EXCISE TAX ON THE AGGREGATE PAYMENT;
PROVIDED, HOWEVER, THAT KRAFT WILL ONLY BE

13


--------------------------------------------------------------------------------





OBLIGATED TO MAKE THE ADDITIONAL PAYMENTS UNDER THIS PARAGRAPH IF (A) THE
AGGREGATE PAYMENT IS DETERMINED TO CONSTITUTE A PARACHUTE PAYMENT AND (B) KRAFT
HAS MADE OR AGREED TO MAKE PARACHUTE PAYMENTS TO ITS SENIOR OFFICERS AND HAS
AGREED TO PAY THEM SUCH ADDITIONAL PAYMENTS.


17.     (A)  MR. DEROMEDI IS A PARTICIPANT IN VARIOUS PLANS OPERATED BY KRAFT
THAT MAY OR DO PROVIDE NON-QUALIFIED DEFERRED COMPENSATION.  IF ANY COMPENSATION
OR BENEFITS PROVIDED FOR BY THIS AGREEMENT MAY RESULT IN THE APPLICATION OF
SECTION 409A OF THE CODE, KRAFT WILL, IN AGREEMENT WITH MR. DEROMEDI, MODIFY THE
AGREEMENT IN THE LEAST RESTRICTIVE MANNER NECESSARY IN ORDER, WHERE APPLICABLE,
(I) TO EXCLUDE SUCH COMPENSATION FROM THE DEFINITION OF “DEFERRED COMPENSATION”
WITHIN THE MEANING OF SAID SECTION 409A, OR (II) TO COMPLY WITH THE PROVISIONS
OF SAID SECTION 409A, OTHER APPLICABLE PROVISIONS OF THE CODE AND/OR ANY RULES,
REGULATIONS OR OTHER REGULATORY GUIDANCE ISSUED UNDER SUCH STATUTORY PROVISIONS
AND TO MAKE SUCH MODIFICATION, IN EACH CASE, WITHOUT ANY DIMINUTION IN THE VALUE
OF THE PAYMENTS TO BE PAID OR PROVIDED TO MR. DEROMEDI PURSUANT TO PARAGRAPHS 1,
2, 3, 4, AND 5 OF THIS AGREEMENT.  TO THE EXTENT REQUIRED IN ORDER TO COMPLY
WITH SECTION 409A OF THE CODE, AMOUNTS OR BENEFITS TO BE PAID OR PROVIDED TO MR.
DEROMEDI PURSUANT TO THIS AGREEMENT WILL BE DELAYED TO THE FIRST BUSINESS DAY ON
WHICH SUCH AMOUNTS AND BENEFITS MAY BE PAID TO MR. DEROMEDI IN COMPLIANCE WITH
SAID SECTION 409A.  TO THE EXTENT THAT A DELAY IMPACTS MR. DEROMEDI’S WELFARE
BENEFIT COVERAGE, MR. DEROMEDI WILL BE COVERED UNDER THE WELFARE BENEFITS
DESCRIBED IN THE 1989 LETTER.


(B)           IF MR. DEROMEDI IS SUBJECT TO ADDITIONAL TAX LIABILITY UNDER SAID
SECTION 409A (WHICH FOR PURPOSES HEREOF WILL BE DEEMED TO INCLUDE A DEEMED
INTEREST CHARGE AND THE 20% ADDITIONAL TAX), AS A RESULT OF THE BREACH BY KRAFT
OF ANY OF THE PROVISIONS OF THIS AGREEMENT, KRAFT AGREES TO PAY TO MR. DEROMEDI,
PRIOR TO THE TIME SUCH ADDITIONAL TAX LIABILITY IS PAYABLE BY

14


--------------------------------------------------------------------------------





HIM, AN ADDITIONAL AMOUNT WHICH, AFTER THE IMPOSITION OF ALL INCOME AND EXCISE
TAXES THEREON, INCLUDING ANY INTEREST AND PENALTIES, IS EQUAL TO SUCH ADDITIONAL
TAX LIABILITY.  MR. DEROMEDI AGREES THAT HE WILL COOPERATE WITH KRAFT IN
CHALLENGING THE ASSESSMENT OF SUCH ADDITIONAL TAX LIABILITY.  FOR THE AVOIDANCE
OF DOUBT, MR. DEROMEDI WILL BE ENTITLED TO RECEIVE THE GROSS-UP PAYMENT PROVIDED
FOR IN THIS CLAUSE (B) ONLY IN THE SPECIFIC CIRCUMSTANCES PROVIDED FOR HEREIN.


(C)           KRAFT AGREES THAT IF DEFERRAL OF A PAYMENT OR BENEFIT IS REQUIRED
FOR MORE THAN ONE (1) YEAR PURSUANT TO CLAUSE (A) ABOVE IN ORDER TO COMPLY WITH
SECTION 409A(A)(V)(B)(I), IT WILL PROVIDE SUCH PAYMENT  PLUS INTEREST AT THE
RATE OF THE THEN CURRENT PUBLISHED FEDERAL SHORT-TERM RATE.


18.           IN NO EVENT WILL MR. DEROMEDI BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE
UNDER THIS AGREEMENT.  THERE WILL BE NO OFFSET BY KRAFT AGAINST MR. DEROMEDI’S
ENTITLEMENTS UNDER THIS AGREEMENT FOR ANY COMPENSATION OR OTHER AMOUNTS THAT HE
EARNS FROM SUBSEQUENT EMPLOYMENT OR ENGAGEMENT OF HIS SERVICES OR ON ACCOUNT OF
ANY CLAIM THAT KRAFT MAY HAVE AGAINST HIM.  IN NO EVENT WILL KRAFT HAVE A RIGHT
OF OFFSET AGAINST ANY ACCOUNT THAT MR. DEROMEDI MAINTAINS WITH KRAFT ON ACCOUNT
OF ANY CLAIMS ARISING UNDER THIS AGREEMENT.


19.           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND WILL SUPERSEDE ALL PRIOR
AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT THERETO.  IN THE EVENT OF ANY
INCONSISTENCY  BETWEEN  THE TERMS OF THIS AGREEMENT  AND THE TERMS OF ANY OTHER
KRAFT PLAN, POLICY, EQUITY GRANT, ARRANGEMENT OR AGREEMENT MR. DEROMEDI,  THE
PROVISIONS MOST FAVORABLE TO MR. DEROMEDI WILL GOVERN.

15


--------------------------------------------------------------------------------





20.           THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS.


21.           IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL
OR UNENFORCEABLE (IN WHOLE OR PART), SUCH PROVISION WILL BE DEEMED MODIFIED TO
THE EXTENT, BUT ONLY TO THE EXTENT, OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY AND THE REMAINING PROVISIONS WILL NOT BE AFFECTED THEREBY.  IF
AT ANY TIME ANY PROVISION OF THIS AGREEMENT IS OR BECOMES ILLEGAL, INVALID OR
UNENFORCEABLE IN ANY RESPECT UNDER THE LAW OF ANY JURISDICTION, NEITHER (I) THE
LEGALITY, VALIDITY OR ENFORCEABILITY IN THAT JURISDICTION OF ANY OTHER
PROVISIONS OF THIS AGREEMENT NOR (II) THE LEGALITY, VALIDITY OR ENFORCEABILITY
UNDER THE LAW OF ANY OTHER JURISDICTION OF THAT OR ANY OTHER PROVISIONS OF THIS
AGREEMENT, WILL BE AFFECTED OR IMPAIRED.


22.           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT WILL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS, HEIRS (IN MR. DEROMEDI’S CASE), LEGAL REPRESENTATIVES (IN MR.
DEROMEDI’S CASE) OR ASSIGNS.  KRAFT WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT
OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF KRAFT TO ASSUME AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT KRAFT
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED
IN THIS AGREEMENT, “KRAFT” WILL MEAN KRAFT AS DEFINED ABOVE AND ANY SUCCESSOR TO
ITS BUSINESS AND/OR ASSETS WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW OR OTHERWISE.  IN THE EVENT OF MR. DEROMEDI’S DEATH OR A
JUDICIAL DETERMINATION OF HIS INCOMPETENCE, WITH RESPECT TO ANY PAYMENTS,
ENTITLEMENTS OR BENEFITS PAYABLE OR DUE HEREUNDER, REFERENCES IN THIS AGREEMENT
TO MR. DEROMEDI WILL BE DEEMED TO REFER, WHERE APPROPRIATE, TO HIS LEGAL
REPRESENTATIVES OR HIS BENEFICIARY OR BENEFICIARIES.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, KRAFT MAY NOT ASSIGN THIS AGREEMENT EXCEPT TO

16


--------------------------------------------------------------------------------





A SUCCESSOR TO KRAFT, AND ANY SUCH ASSIGNMENT BY KRAFT WILL NOT RELIEVE IT OF
ITS OBLIGATIONS HEREUNDER.  NONE OF MR. DEROMEDI’S RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY HIM OTHER THAN HIS RIGHTS TO
COMPENSATION AND BENEFITS, WHICH MAY BE TRANSFERRED ONLY BY WILL OR OPERATION OF
LAW, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT OR OTHER
APPLICABLE PLANS OR AGREEMENTS OF KRAFT.


23.           FOR THE PURPOSE OF THIS AGREEMENT, NOTICES, DEMANDS AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT WILL BE IN WRITING AND WILL BE
SENT BY MESSENGER OR OVERNIGHT COURIER (PROVIDED IN EACH CASE CONFIRMATION OF
RECEIPT IS OBTAINED), CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND RETURN
RECEIPT REQUESTED, OR BY FACSIMILE TRANSMISSION TO THE PARTIES AT THEIR
RESPECTIVE ADDRESSES AND FAX NUMBERS SET FORTH BELOW OR TO SUCH OTHER ADDRESS OR
FAX NUMBER AS TO WHICH NOTICE IS GIVEN.

If to Mr. Deromedi:

 

At the last address and fax number on file at Kraft

 

 

 

With a copy to:

 

Joseph E. Bachelder, Esq.

 

 

780 Third Avenue, 29th Floor

 

 

New York, NY 10017

 

 

Fax: (212) 319-3070

 

 

 

If to Kraft:

 

Karen May

 

 

Executive Vice President

 

 

Kraft Foods Global, Inc.

 

 

Three Lakes Drive

 

 

Northfield, IL 60093

 

 

Fax: (847) 646-7101

 

17


--------------------------------------------------------------------------------




 

 

 

With a copy to:

 

Marc Firestone

 

 

Executive Vice President and General Counsel

 

 

Kraft Foods Global, Inc.

 

 

Three Lakes Drive

 

 

Northfield, IL 60093

 

 

Fax: (847) 646-2950

 

Notices, demands and other communications will be deemed given on delivery
thereof.

24.           This Agreement may not be amended except by mutual written
agreement of Mr. Deromedi and an authorized officer of Kraft.  No waiver by any
party to this Agreement at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Any waiver to be
effective must be in writing and signed by the party against whom it is being
enforced.

25.           This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.  This Agreement may be executed by a
signature delivered by facsimile or in pdf format, which will be deemed to be an
original signature.

26.           Kraft represents and warrants that (i) the execution, delivery and
performance of this Agreement by Kraft has been fully and validly authorized by
all necessary corporate action, (ii) the officer signing this Agreement on
behalf of Kraft is duly authorized to do so, (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law,

18


--------------------------------------------------------------------------------




regulation, order, judgment or decree or any agreement, plan or corporate
governance document to which Kraft is a party or by which it is bound and (iv)
upon execution and delivery of this agreement by the parties, it will be a valid
and binding obligation of Kraft enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

27.           By signing below Mr. Deromedi acknowledges that he has thoroughly
read this Agreement.  He also acknowledges that he has been advised to consult
an attorney prior to executing this Agreement and that he has 21 days to review
this Agreement before signing it, and an additional 7 days after its becoming
effective upon signing it to revoke it.  In addition, Mr. Deromedi agrees that
he has full understanding and knowledge of the terms and conditions of this
Agreement, and that he understands that these terms will be final and binding
upon Mr.

Deromedi and upon Kraft and no longer subject to revocation 7 days from the
execution of this Agreement.

/s/ ROGER K. DEROMEDI

 

Date: August 31, 2006

ROGER K. DEROMEDI

 

 

 

The undersigned hereby certifies that Roger K. Deromedi appeared before me and
signed this document and verified that he signed this Agreement voluntarily.

/s/ YOLANDA KOZICZ

 

Date: August 31, 2006

Notary Public

 

 

 

My Commission Expires:

October 17, 2007

 

 

 

[Official Seal of Notary]

19


--------------------------------------------------------------------------------




 

ACCEPTED FOR KRAFT FOODS INC.

 

 

 

By:

/s/ KAREN MAY

 

 

 

 

Name:

Karen May

 

 

 

 

Title:

EVP HR

 

 

 

 

Date:

August 31, 2006

 

 

20


--------------------------------------------------------------------------------